In a reorganization proceeding, order granting allowances for services and disbursements modified on the facts by adding the appellant’s name, together with an allowance of $500, to the second decretal paragraph and by striking appellant’s name from the third decretal paragraph. As thus modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellant, payable out of the general assets. It is the opinion of the court that under the facts and circumstances the allowance to this attorney should have been made, as recommended by the Deputy Superintendent of Insurance. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.